       Case 1:19-cv-04595-TWT Document 10 Filed 01/28/20 Page 1 of 27




                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

                                           )
 IOU CENTRAL, INC.                         )
 d/b/a IOU FINANCIAL, INC.,                )
                                           )
        Plaintiff,                         )
                                           )
                                                Case Number
 v.                                        )
                                           )
                                                1:19-cv-04595-TWT
 INTERCOM, INC., KENT BLISS,               )
 NANCY BLISS, LEISURE                      )
 PROCESS, LLC,                             )
                                           )
        Defendants.                        )
                                           )

        DEFENDANT LEISURE PROCESS, LLC’S MOTION FOR
      RECONSIDERATION OF COURT’S JANUARY 2, 2020 ORDER

      COMES NOW Defendant Leisure Process, LLC (“Leisure Process”) and

hereby files this motion for reconsideration of the Court’s January 2, 2020 denying

as moot Leisure Process’s motion to dismiss.

                         Relevant Procedural Background

      Plaintiff IOU Central, Inc. (“IOU”) brought this lawsuit against Leisure

Process and several other defendants in Georgia, despite the fact that all defendants

in this case reside in Texas and despite the fact that the relief IOU seeks in this case

involves certain real property in Texas. Leisure Process moved to dismiss the claims

                                          -1-
        Case 1:19-cv-04595-TWT Document 10 Filed 01/28/20 Page 2 of 27




against it on the grounds of a lack of personal jurisdiction, arguing that Leisure

Process transacted no business with IOU or with anyone else in Georgia.

       Shortly after filing its motion to dismiss, Leisure Process’s counsel sent IOU’s

counsel a letter enclosing a Rule 11 Motion for Sanctions.1 In that letter, Leisure

Process explained that, not only did the Court lack personal jurisdiction over Leisure

Process, but IOU’s claims against Leisure Process had no factual or legal support.

Pursuant to Rule 11, Leisure Process gave IOU twenty-one days to dismiss its claims

against Leisure Process or face the possibility of sanctions. IOU never responded to

the letter.

       Leisure Process’s counsel also sent to IOU’s counsel a series of emails about

the preliminary conference and filings that this Court’s local rules require the parties

to engage in and submit.2 IOU’s counsel never responded to those emails.

       IOU did amend its complaint, which does not identify Leisure Process as a

defendant in the caption,3 but to be certain that IOU intended to dismiss Leisure

Process from the case, Leisure Process sent IOU’s counsel an email asking him to

clarify whether IOU had intended to dismiss Leisure Process as a party. Ten days


1
  A true and correct copy of that letter with its enclosure is attached hereto as Exhibit
“A.” Leisure Process sent the letter to IOU’s counsel by email and by First Class
U.S. Mail.
2
  A true and correct copy of those emails is attached hereto as Exhibit “B.”
3
  (See Amended Complaint, filed December 19, 2019, Doc. 8).
                                           -2-
       Case 1:19-cv-04595-TWT Document 10 Filed 01/28/20 Page 3 of 27




later, IOU’s counsel had not responded, so Leisure Process’s counsel sent a follow

up email. Nearly two weeks later, IOU still had not responded to the email, so

Leisure Process’s counsel sent another follow up email, this time with a stipulation

attached confirming the dismissal of all claims against Leisure Process.4

      The Court then entered its January 2, 2020 order denying as moot Leisure

Process’s motion to dismiss. Unfortunately, the Court does not explicitly state in

that order whether it considers all claims against Leisure Process to be dismissed

from the case.5 After the entry of that order, Leisure Process’s counsel again asked

IOU’s counsel to sign the stipulation to clarify whether Leisure Process was still a

party in the case. IOU’s counsel has not responded to any of these emails, forcing

Leisure Process to file this motion.

                      Argument and Citation of Authorities

      It is not clear whether Leisure Process has been dismissed as a party from this

case. There is a split of authority on whether a court order is required for a party to

be added or dropped from a case. See Moore v. Indiana, 999 F.2d 1125, 1128 (7th

Cir. 1999) (“Although Rule 15(a) generally permits the plaintiff to amend his

complaint once as a matter of course before a responsive pleading is served, here,


4
  A true and correct copy of those emails, along with a copy of the stipulation that
was attached to the email, is attached hereto as Exhibit “C.”
5
  (See January 2, 2020 Order, Doc. 9).
                                          -3-
        Case 1:19-cv-04595-TWT Document 10 Filed 01/28/20 Page 4 of 27




the plaintiff's requested amendment required leave from the court because it sought

to assert claims against additional defendants.”); compare Pretty Punch Shoppettes,

Inc. v. Creative Wonders, Inc., 750 F. Supp. 487, 493 (M.D. Fla. 1990) (“The text

of Rule 21 does not indicate that it is the only mechanism for dropping or adding

parties to a lawsuit.).

       Because of the uncertainty caused by this split of authority, Leisure Process

has repeatedly asked IOU whether it intended to dismiss its claims against Leisure

Process, but IOU has consistently failed to respond to every email that Leisure

Process’s counsel has sent. Accordingly, Leisure Process files this motion for

reconsideration, asking the Court to clarify its January 2, 2020 Order to state that

Leisure Process has been dismissed from this case.

                                    Conclusion

       For the foregoing reasons, the Court should reconsider its January 2, 2020

Order to clarify that Leisure Process has been dismissed from this Case.



                           [signature on following page]




                                         -4-
       Case 1:19-cv-04595-TWT Document 10 Filed 01/28/20 Page 5 of 27




      This 28th day of January, 2020.

                                        Respectfully submitted,

                                        COLES BARTON LLP

                                         /s/ Aaron P.M. Tady
                                        Thomas M. Barton
                                        Georgia Bar Number 040821
                                        Aaron P.M. Tady
                                        Georgia Bar Number 696273
                                        Attorneys for Defendant Leisure
                                        Process, LLC
150 South Perry Street, Suite 100
Lawrenceville, Georgia 30046
(770) 995-5552 – Telephone
(770) 995-5582 – Facsimile
tbarton@colesbarton.com
atady@colesbarton.com




                                         -5-
Case 1:19-cv-04595-TWT Document 10 Filed 01/28/20 Page 6 of 27




            EXHIBIT “A”
Case 1:19-cv-04595-TWT Document 10 Filed 01/28/20 Page 7 of 27
Case 1:19-cv-04595-TWT Document 10 Filed 01/28/20 Page 8 of 27
Case 1:19-cv-04595-TWT Document 10 Filed 01/28/20 Page 9 of 27
Case 1:19-cv-04595-TWT Document 10 Filed 01/28/20 Page 10 of 27
Case 1:19-cv-04595-TWT Document 10 Filed 01/28/20 Page 11 of 27
Case 1:19-cv-04595-TWT Document 10 Filed 01/28/20 Page 12 of 27
Case 1:19-cv-04595-TWT Document 10 Filed 01/28/20 Page 13 of 27
Case 1:19-cv-04595-TWT Document 10 Filed 01/28/20 Page 14 of 27




             EXHIBIT “B”
Case 1:19-cv-04595-TWT Document 10 Filed 01/28/20 Page 15 of 27
Case 1:19-cv-04595-TWT Document 10 Filed 01/28/20 Page 16 of 27
Case 1:19-cv-04595-TWT Document 10 Filed 01/28/20 Page 17 of 27




             EXHIBIT “C”
Case 1:19-cv-04595-TWT Document 10 Filed 01/28/20 Page 18 of 27
Case 1:19-cv-04595-TWT Document 10 Filed 01/28/20 Page 19 of 27
Case 1:19-cv-04595-TWT Document 10 Filed 01/28/20 Page 20 of 27
Case 1:19-cv-04595-TWT Document 10 Filed 01/28/20 Page 21 of 27
Case 1:19-cv-04595-TWT Document 10 Filed 01/28/20 Page 22 of 27
Case 1:19-cv-04595-TWT Document 10 Filed 01/28/20 Page 23 of 27
Case 1:19-cv-04595-TWT Document 10 Filed 01/28/20 Page 24 of 27
Case 1:19-cv-04595-TWT Document 10 Filed 01/28/20 Page 25 of 27
Case 1:19-cv-04595-TWT Document 10 Filed 01/28/20 Page 26 of 27
       Case 1:19-cv-04595-TWT Document 10 Filed 01/28/20 Page 27 of 27




             CERTIFICATE OF SERVICE AND COMPLIANCE

      This is to certify that on this day, the 28th day of January, 2020, I

electronically filed the within and foregoing Defendant Leisure Process, LLC’s

Motion for Reconsideration of Court’s January 2, 2020 Order and have served

all parties who have appeared in this case using the CM/ECF System, which will

automatically generate an e-mail notification of such filing to all the attorneys of

record listed with the Clerk of Court.

      Pursuant to Local Rule 5.1B, the undersigned counsel for Defendant Leisure

Process hereby certifies that the foregoing document was prepared in Times New

Roman, 14-point font.

      This 28th day of January, 2020.


                                          /s/ Aaron P.M. Tady
                                         Attorney for Defendant Leisure
                                         Process, LLC
COLES BARTON LLP
150 South Perry Street, Suite 100
Lawrenceville, Georgia 30046
(770) 995-5552 – Telephone
(770) 995-5582 – Facsimile
tbarton@colesbarton.com
atady@colesbarton.com




                                          -6-
